Order granting motion of respondents, directing appellant to proceed to arbitration, and staying all proceedings in an action instituted by her, reversed on the law, with $10 costs and disbursements, and the motion denied, with $10 costs. There is no merit in any of the contentions of respondents and no basis for the claim of dispute which would warrant resort to arbitration. (Matter of Int. Assn, of Machinists [Cutler-Hammer, Inc.], 271 App. Div. 917, 918, affd. 297 N. Y. 519; Matter of Gen. Elec. Co. [United Elec., Radio & Mach. Workers], 300 N. Y. 262, 264.) Carswell, Acting P. J., Johnston, Sneed, Wenzel and MaeCrate, JJ., concur.